DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 9 – 12, 17 – 20, 25 – 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2020/0383062).
Regarding Claim 1, Wang teaches a method of wireless communication performed by a user equipment (UE), comprising: transmitting, to a base station, an indication of whether the UE is capable of using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB) (Section 0040), Mode 2 indicates that the UE is capable of multiple antenna ports, which is the virtual port, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), wherein the virtual port is a combination of one or more antenna ports (Section 0106, multiple antenna ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and 
Regarding Claim 9, Wang teaches a method of wireless communication performed by a base station, comprising: receiving, from a user equipment (UE), an indication of whether the UE is capable of using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB) (Section 0040), Mode 2 indicates that the UE is capable of multiple antenna ports, which is the virtual port, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032)), wherein the virtual port is a combination of one or more antenna ports (Section 0106, multiple antenna ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and transmitting, to the UE, a sounding reference signal configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).
Regarding Claim 17, Wang teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit, to a base station, an indication of whether the UE is capable of using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB) (Section 0040), Mode 2 indicates that the UE is capable of multiple antenna ports, which is the virtual port, to transmit on the uplink (Section 0106), 
Regarding Claim 25, Wang teaches a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: receive, from a user equipment (UE), an indication of whether the UE is capable of using a virtual port to transmit uplink communications using a maximum transmit power according to a power class of the UE (reporting the TPMI(s) reflecting Mode 2 from the UE to the base station (gNB) (Section 0040), Mode 2 indicates that the UE is capable of multiple antenna ports, which is the virtual port, to transmit on the uplink (Section 0106), according to a power class (power class 3) (Section 0032), typical base stations comprise memory that stores code and processors that run said code), wherein the virtual port is a combination of one or more antenna ports (Section 0106, multiple antenna ports), and wherein the indication is based at least in part on an operating mode of the UE (Section 0040, Mode 2); and transmit, to the UE, a sounding reference signal configuration based at least in part on the indication (Section 0106, UE receives SRS configuration from the gNB).

Regarding Claims 3, 11, 19, 27, Wang teaches all of the claimed limitations recited in Claims 1, 9, 18, 25.  Wang further teaches wherein the indication includes a first indication of a capability selected from a first set of capabilities based at least in part on the UE operating using a first operating mode, or wherein the indication includes a second indication of a capability selected from a second set of capabilities based at least in part on the UE operating using a second operating mode (Sections 0040, Mode 2).
Regarding Claims 4, 12, 20, 28, Wang teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang further teaches wherein the first operating mode uses a smaller number of transmit antennas than a number of transmit antennas used for the second operating mode (Section 0106, Mode 1, a respective antenna port as opposed to multiple antenna ports designated by Mode 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 – 8, 13 – 16, 21 – 24, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0383062) (Wang1) in view of Wang et al. (US 2020/0382180) (Wang2).
Regarding Claims 5, 13, 21, 29, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication.
Wang2, which also teaches the use of multiple antenna ports, teaches wherein the first indication is indicated using a smaller number of bits than a number of bits used to indicate the second indication (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 6, 14, 22, 30, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19, 27.  Wang1 does not teach wherein a first bit value of the first indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein a second bit value of the first indication indicates that the UE is 
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the first indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein a second bit value of the first indication indicates that the UE is capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 7, 15, 23, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE, and wherein one or more other bit values of the second indication indicate at least one of: which virtual port or virtual ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of virtual ports that 
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 1 left most bit is 0, next bit is 1 (2 bits, Mode 1), single antenna port or no antenna port selections), and wherein one or more other bit values of the second indication indicate at least one of: which virtual port or virtual ports the UE is capable of using to transmit uplink communications using the maximum transmit power, or a quantity of virtual ports that the UE is capable of using to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits for two antenna port selection (Mode 2)).
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Regarding Claims 8, 16, 24, Wang1 teaches all of the claimed limitations recited in Claims 3, 11, 19.  Wang1 does not teach wherein a first bit value of the second indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE, wherein a second bit value of the second indication indicates that the UE is capable of using only a first virtual port to transmit uplink communications using the maximum transmit power, wherein a third bit value of the second indication indicates that the UE is 
Wang2, which also teaches the use of multiple antenna ports, teaches wherein a first bit value of the second indication indicates that the UE is not capable of using a virtual port to transmit uplink communications using the maximum transmit power according to the power class of the UE (Section 0061, Table 2, 4 bits renders scenario of no antenna selection bit 0), wherein a second bit value of the second indication indicates that the UE is capable of using only a first virtual port to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 1), wherein a third bit value of the second indication indicates that the UE is capable of using only a second virtual port to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 2), and wherein a fourth bit value of the second indication indicates that the UE is capable of using both the first virtual port and the second virtual port separately to transmit uplink communications using the maximum transmit power (Section 0061, Table 2, 4 bits renders scenario of single antenna selection bit 3)
It would have been obvious to one of ordinary skill art prior to the effective filing date of the claimed invention to modify the system of Wang1 with the above features of Wang2 for the purpose of non-antenna selection to enable full power uplink transmissions as taught by Wang2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean